      Case 1:19-cv-00213-TSK Document 1 Filed 12/03/19 Page 1 of 18 PageID #: 1

                                                                                          Attachment A



                     IN THE UNITED STATES DISTRICT COURT  ~
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                                                                                   flLEO
                                                                                                 DEC 03 2019
                                                                                          U.S. D~StR{CT COURT4NVND
 Troy Wars ley                                                                             MARTIN~URa WV 2~i4O1



Yourfull name                                                FEDERAL CIVIL RIGHTS
                                                                 COMPLAINT
                                                               (BIVENS ACTION)

V.                                                   Civil Action No.: /~/9~~’           ~
                                                     (To be assigned by the Clerk of Court)
 Eddie Anderson

 Alicia Wilson

          ;~   ~ V~/jl?ttic1C~I ~

Enter above the full name of defendant(s) in this action



I.       JURISDICTION

This is a civil action brought pursuant to Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971). The Court has jurisdiction over
this action pursuant to Title 28 U.S.C. §~ 1331 and 2201.

II.      PARTIES

In Item A below, place yourfull name, inmate number, place ofdetention, and complete mailing
address in the space provided.

         A.       Name of Plaintiff: Troy Worsley       Inmate No.: 03302-007
                  Address: FCI Gilmer P0 Box 6000 Glenville, WV 26351


In Item B below, place the full name of each defendant his or her official position, place of
employment~, and address in the space provided.



United States District Court                    7                   Northern District of West Virginia-2013
   Case 1:19-cv-00213-TSK Document 1 Filed 12/03/19 Page 2 of 18 PageID #: 2

                                                                                     Attachment A


         B.       Name of Defendant:        Eddie Anderson
                  Position:    Staff   Physician
                  Place of Employment:      FCI Gilmer
                  Address:     201 FCI   Lane Glenville, WV 26351



                  Was this Defendant acting under the authority or color of federal state
                  law at the time these claims occurred?  ~ Yes          D No


                  If your answer is “YES,” briefly explain: FCI Gilmer employee




         B.l      Name of Defendant: Alicia Wilson
                  Position: Physicians Assistant
                  Place of Employment: FCI Gilmer
                  Address:     201 ECI Lane Glenville, W 26~1


                  Was this Defendant acting under the authority or color of federal state
                  law at the time these claims occurred?  ~ Yes           D No


                  If your answer is “YES,” briefly explain: FCI Gilmer employee




         B.2      Name of Defendant:                   /1!
                  Position:
                  Place of Employment:
                  Address:

                  Was this Defendant acting under the authority or color of federal state
                  law at the time these claims occurred?  D Yes          D No




United States District Court                       8           Northern District of West Virginia-20]3
  Case 1:19-cv-00213-TSK Document 1 Filed 12/03/19 Page 3 of 18 PageID #: 3

                                                                                       Attachment A


                  If your answer is “YES,” briefly explain:




         B.3      Name of Defendant:
                  Position:
                                        —


                               ___________
                                                   NfA~
                  Place of Employment:
                  Address:


                  Was this Defendant acting under the authority or color of federal state
                  law at the time these claims occurred?  D Yes          D No


                  If your answer is “YES,” briefly explain: ________________________




         B.4      Name of Defendant:              /1!   \   4-
                  Position:
                  Place of Employment:
                  Address:


                  Was this Defendant acting under the authority or color of federal state
                  law at the time these claims occurred?  D Yes          D No


                  If your answer is “YES,” briefly explain: _______________________~




United States District Court                  9                  Northern District of West Virginia-2013
  Case 1:19-cv-00213-TSK Document 1 Filed 12/03/19 Page 4 of 18 PageID #: 4

                                                                                       Attachment A


         B.5      Name of Defendant: ____________________________________
                  Position: ______________________________________________________
                  Place of Employment:    ___________________________________________


                  Address: _____________________________________________________________


                  Was this Defendant acting under the authority or color of federal state
                  law at the time these claims occurred?  D Yes          D No

                  If your answer is “YES,” briefly explain: __________________________




III.     PLACE OF PRESENT CONFINEMENT

Name of Prison! Institution: FCI Gilmer

         A.       Is this where the events concerning your complaint took place?
                          EYes        D No

                  If you answered “NO,” where did the events occur?


         B.       Is there a prisoner grievance procedure in the institution
                  where the events occurred?       KJ Yes       D No

         C.       Did you file a grievance concerning the facts relating to this complaint in the
                  prisoner grievance procedure?
                        ~Yes           DNo

        D.        If your answer is “NO,” explain why not: _________________________




        E.       If your answer is “YES,” identify the administrative grievance procedure
                 number(s) in which the claims raised in this complaint were addressed

United States District Court                   JO                 Northern District of West Virginia-2O]3
   Case 1:19-cv-00213-TSK Document 1 Filed 12/03/19 Page 5 of 18 PageID #: 5

                                                                                                  Attachment A

                  and state the result at level one, level two, and level three. ATTACH
                  GRIEVANCES AND RESPONSES:

                  LEVEL 1            974463-Al

                  LEVEL 2 974463-Fl
                  LEVEL 3 No response


IV.      PREVIOUS LAWSUITS AND ADMINISTRATIVE REMEDIES

         A.       Have you filed other lawsuits in state or federal court dealing with the same
                  facts involved in this action?           D Yes        I~ No

         B.       If your answer is “YES”, describe each lawsuit in the space below. If there
                  is more than one lawsuit, describe additional lawsuits using the same format
                  on a separate piece of paper which you should attach and label: “IV
                  PREVIOUS LAWSUITS”

                  1.       Parties to this previous lawsuit:

                           Plaintiff(s):____________________________________________________
                           Defendant(s):_______________________________________________
                  2.       Court:     ____________________________________________


                               (Iffederal court, name the district,~ if state court, name the county,)



                  3.       Case Number:_______________________________________

                  4.       Basic Claim Made/Issues Raised: _____________________________




                  5.       Name of Judge(s) to whom case was assigned:


                  6.       Disposition:      _______________________________________________
                           (For    example, was   the   case   dismissed? Appealed? Pending?)

                 7.       Approximate date of filing lawsuit:________________________

United States District Court                             I]                    Northern District of West Virginia-2013
  Case 1:19-cv-00213-TSK Document 1 Filed 12/03/19 Page 6 of 18 PageID #: 6

                                                                                    Attachment A


                  8.       Approximate date of disposition. Attach Copies:_______________

         C.       Did you seek informal or formal relief from the appropriate administrative
                  officials regarding the acts complained of in Part B?
                         DYes          D No

         D.       If your answer is “YES,” briefly describe how relief was sought and the
                  result. If your answer is “NO,” explain why administrative relief was not
                  sought.




         E.       Did you exhaust available administrative remedies?
                       )~Yes         D No

         F.       If your answer is “YES,”, briefly explain the steps taken and attach proof of
                  exhaustion. If your answer is “NO,” briefly explain why administrative
                  remedies were not exhausted.
                    BP-8, 9, 10, and 11 filed.




         G.      If you are requesting to proceed in this action informa pauperis under 28
                 U.S.C. § 1915, list each civil action or appeal you filed in any court of the
                 United States while you were incarcerated or detained in any facility that
                 was dismissed as frivolous, malicious, or for failure to state a claim upon
                 which relief may be granted. Describe each civil action or appeal. If there
                 is more than one civil action or appeal, describe the additional civil actions
                 or appeals using the same format on a separate sheet of paper which you
                 should attach and label “G. PREVIOUSLY DISMISSED ACTIONS OR
                 APPEALS”

                  1.       Parties to previous lawsuit:

                               N/A


United States District Court                     12              Northern District of West Virginia-2013
  Case 1:19-cv-00213-TSK Document 1 Filed 12/03/19 Page 7 of 18 PageID #: 7

                                                                                      Attachment A

                           Plaintiff(s):   __________________________________________________




                           Defendant(s):     ______________________________________________




                  2.       Name and location of court and case number:




                  3.       Grounds for dismissal: D frivolous D malicious
                           D failure to state a claim upon which relief may be granted


                  4.       Approximate date of filing lawsuit: __________________________

                  5.       Approximate date of disposition: ____________________________


V.        STATEMENT OF CLAIM

State here, as BRIEFLY as possible, the facts of your case. Describe what each
defendant did to violate your constitutional rights. You must include allegations of
specific wrongful conduct as to EACH and EVERY defendant in the complaint.
Include also the names of other persons involved, dates, and places. Do not give any
legal arguments or cite any cases or statutes. Ifyou intend to allege a number ofrelated
claims, you must number and set forth each claim in a separate paragraph.
UNRELA TED CLAIMS MUSTBE RAISED IN SEPARATE COMPLAINTS WITH
ADDITIONAL FILING FEES. NO MORE THAN FIVE (5) TYPED OR TEN (10)
NEA TL YPRINTED PA GESMA YBE A TTA CHED TO THIS COMPLAINL (LR PL
3.4.4,)

CLAIM 1: Violation of Eighth Amendment (All Defs.). Pursuant to the Eighth
    Amendment of the U.S. Constitution, Worsley has a guaranteed right to
    be free from cruel and unusual punishment. Defs., as the responsible
    parties tasked to provide adequate medical care to Worsley, were aware
    of his Eigth Amendment right. (cont’d on attached).


          Supporting Facts: 1. On April 10, 2018, while incarcerated at ECI Raybrook




United States District Court                      13               Northern District of West Virginia-2013
   Case 1:19-cv-00213-TSK Document 1 Filed 12/03/19 Page 8 of 18 PageID #: 8

                                                                            Attachment A

           Worsley was bench pressing a moderate amount of weight when he heard
            and felt a pop in his left pectoral area. He immediately felt pain
            and informed the Recreation Officer that he was injured. The Officer
            ~nt him tQthe prison Health Services Unit. (Cont’d on attached)

CLAIM 2:                 41)   4-’


         Supporting Facts:           Al )~ç




CLAIM3:                        ____




         Supporting Facts:            /11   \ f~

CLAIM 4:                       Al \ 4-



         Supporting Facts:           /V




United States District Court                       14    Northern District of West Virginia-2013
   Case 1:19-cv-00213-TSK Document 1 Filed 12/03/19 Page 9 of 18 PageID #: 9

                                                                          Attachment A




 CLAIM 5:                      4


         Supporting Facts:         A’




 VI.     INJURY

       Describe BRIEFLY and SPECIFICALLY how you have been injured and the
 exact nature of your damages.
 Defendants conduct has caused Worsley to endure tremendous paIn and suffering
 that has prolonged over an extraordinary length of time. The failure to provide
 adequate medic.al carc~ hris caused Worsley to incur physical and mental harm.




VII.     RELIEF

         State BRIEFLY and EXACTLY what you want the Court to do for you. Make
         no legal arguments. Cite no cases or statutes.
 Worsley requests that judgment be entered against Defendants, jointly
  and severally, and the Court grant the following relief:
  (a) An order and judgment declaring:
1)Defendant Anderson violated Worsley’s Eighth Amendment right (Cont’d on attached)




United States District Court            15             Northern District of West Virginia-2013
 Case 1:19-cv-00213-TSK Document 1 Filed 12/03/19 Page 10 of 18 PageID #: 10

                                                                                   Attachment A

                       DECLARATION UNDER PENALTY OF PERJURY

       The undersigned declares under penalty ofperjury that he/she is the plaintiff in the
above action, that he/she has read the above complaint and that the information contained
in the complaint is true and accurate. Title 28 U.S.C. § 1746; 18 U.S.C. § 1621.


Executed at                    ~        tA/V        on   i) ~
                           (Location)                    (Date)



                                                    Your Signature




United States District Court                   16               Northern District of West Virginia-2013
     Case 1:19-cv-00213-TSK Document 1 Filed 12/03/19 Page 11 of 18 PageID #: 11


Page 13 cont’d (Claim 1): Worsley’s injury is obvious. A visual inspection
of his torso shows his breast is deformed and the muscle is hanging unattached.
Aware of his ~serious medical condition, Defendants have conciously disregarded
Worsley’s constant and prolonged complaints of pain and suffering. Although
Defendants have recognized the need for specific diagnostic testing and exmaination
by a medical specialist, they have failed to provide the adequate care constitutionally
guaranteed to Worsley. Defendants intentional delay of over 18 months and
obstruction of Worsley’s treatment has caused him extreme pain and exacerbated
his condition. Thus, Defendants caused Worsley to suffer unnecessary pain
and suffering that was not part of, nor contemplated by his sentence imposed
by the District of Columbia Superior Court.

Page 15 cont’d (Relief): Worsley requests that judgment be entered against Defendants,
jointly and severally, and the Court to grant the following relief:
     (a) An order and judgment declaring:
          1) Defendant Anderson violated Worsley’s Eighth Amendment right
             to be free from cruel and unusual punishment;

          2) Defendant Wilson violated Worsley’s Eighth Amendment right
             to be free from cruel and unusual punishment;


     (b) An order and judgment declaring the actions of Defendants has harmed
         Worsley;


     (c) Nominal damages; and


    (d) Any other relief as may be just and proper.


    WHEREFORE, Worsley requests a trial by jury in this action.
      Case 1:19-cv-00213-TSK Document 1 Filed 12/03/19 Page 12 of 18 PageID #: 12


     A. Worsley Is Injured and Remains Untreated


1.   On April 10, 2018, while incarcerated at PCI Raybrook, Worsley was bench
pressing a moderate amount of weight when he heard and felt a pop in his left
pectoral area. He immediately felt pain and informed the Recreation Officer
that he was injured. TheOfficer sent him to the prison Health Services Unit
(Hsu).

2.   Upon arrival at the Raybrook HSU, Worsley was seen by EMT J. Foster who
briefly performed a topical examination of Worsley’s left pectoral area. She
stated the area was bruised and “there is nothing that can be done”. She instructed
him. to “rest and ice”1 his shoulder. Worsley stated his pain level was a 6
out of 10.


3.   The next day, Worsley’s chest turned purple and blue and remained significantly
swollen and painful.

4.   The following day, Worsley returned to HSU and was seen by a Mid-Level
Provider (Nurse Practitioner K. Sorrell). A more thorough physical examination
of his injured area took place. Worsley advised that his pain was an 8 out
of 10 and his left ear drum felt “shattered”. In the Health Services Clinical
Encounter Notes, Sorrell noted that Worsley “appears in pain” and assessed
the injury as “muscle /fascia/tendon at shoulder/upper arm”. Sorrell instructed
Worsley to continue the ice and start ibuprofen. Sorrell noted “swelling,
ecchymosis” required an X-ray to “evaluate for pssible proximal bicep tendon/tear!
rupture”.

5.   That same day, an X-ray was taken of the afflicted area. Although the
X-ray did not produce any abnormality, upon information and belief, an X-ray
could not produce results indicative of a muscular/tendon tear.

1    As a f~ieral irmate, ~rs1ey is inable to proan~e any clavice to pro~r1y hDld ice that can
     1e applied to his injured area. IrnBtes are prthibited frcm ~ssessir~ plastic trash 1~gs,
           are cc~sicked ccntràIx~rd and wiilxl subje~.t ~rs1ey to a discipUnary ation.




                                              1
      Case 1:19-cv-00213-TSK Document 1 Filed 12/03/19 Page 13 of 18 PageID #: 13


6.   Two days later, Worsley returned to HSU and was seen by RN Michael Peck.
Worsley stated his pain was a 6 out of 10. Peck noted that Worsley “continued
to have pain in his left upper extremity”.


7.   On April 18, 2018, Worsley returned to the HSU and was seen by Sorrell.
She noted that Worsley was “following conservative treatment as ordered”.
He indicated his pain was a 5 out of 10 and stated “it feels a lot better,
I’m moving it better”. Sorrell instructed him.to continue the ibuprofen. Sorrell
expressly told Worsley that if he stopped working out, his chest would return
to normal and full function within 8-9 months.


8.    As a result of Sorrell’s explicit advisement that Worsley would need
to rest his injury for 8-9 months, he did not return to HSU seeking treatment
for the pain he constantly.endured.


9~.   After ten. months of maintaining the conservative management proscribed
by the HSU staff, Worsley returned to the HSU on February 19, 2019. The Clinical
Encounter Notes show he informed Sorrell that he was “having severe pain in
[his] chest and pain in [his] kidney for over ten months”. He further stated
that the pain is “sharp” in his pectoral muscle. Sorrell noted the pain was
from Worsley’s “pectoral muscle he injured last April”. Ten months after his
injury, his pain was an 8 out of 10.


10. Sorrell’s treatment notes indicate Worsley stated: “some days I don’t
have the same amount of strength in my arm”. Sorrell noted that “there is
a deformity at the auxiliary fold. Left breast appears pendulous when he leans
forward”. Sorrell instructed Worsley to continue ibuprofen for pain, ice/heat
for comfort.2

11.   Worsiey once again sought treatment from the HSU one week later. Sorrell
noted: “patient requires further orthopedic evaluation. There is no Orthopedist
at or near RBK [Raybrook FCI]”. (all emphasis herein added)

2     S~ni1ar to tbe issue of inaxessibility to ice applicators, f~ral innates la~.k any cp~rtinity
      to ~ssess pix~er beat applkaticn devices.



                                              2
      Case 1:19-cv-00213-TSK Document 1 Filed 12/03/19 Page 14 of 18 PageID #: 14


12.   Worsley was transferred to FCI Gilmer, which is a higher care level facility.

13. Upon information and belief, Worsley was transferred from Raybrook to
Giliner because of the lack of available medical care for his injury. As further
detailed below, the response~from the Raybrook Warden to Worsley’s administrative
remedy request stated: “[the reason for your transfer is] to be evaluated
by an orthopedist for your left chest muscle”. This is contrary to the inappropriate
comment by FCI Gilmer’s then Health Services Administrator—Michael Weaver,
who claimed: “Raybrook shipped you because you were getting diesel therapy
because you complain too much”.3

14.   As a result of the transfer, Worsley spent several months in Oklahoma.
Oddly, the Federal Bureau of Prisons sent Worsley over 1,500 miles to the
west just to return him another 1,500 miles to the east to arrive at Gilmer.


15.   In the FBOP transfer report, dated May 21, 2019, Worsley’s muscle injury
is noted as current. In the comments section of the report, it states:”inmate
offers constant complaint of left shoulder pain”.


16.   Upon arrival at FCI Gilmer in July 2019, Registered Nurse B. Harlow performed
Worsley’s mandatory intake screening interview. As part of her initial medical review,
she reviewed and signed Worsley’s transfer report which identified his pain
and length of time from his injury.


17.   Harlow noted during the interview that Worsley’s “current painful condition
[was a] tore pectoral muscle 2018”. Nurse Harlow expressly identified Worsley’s
“current painful condition” as a “potential item for follow-up”. The intake
report was requested to be co-signed by and sent to the prison physician—Eddie
Anderson, DO.

18.   On July 18, 2019 (15 months after the intitial injury), Worsley sent
an email to the Gilmer HSU:



3     Diesel Therapy is a desc~riptive aDcusatory teun usel to deffrne the i1m~esary trnnsfers
      that are ccnrrm anxgst FBDP irnetes.


                                                3
        Case 1:19-cv-00213-TSK Document 1 Filed 12/03/19 Page 15 of 18 PageID #: 15


              I have a chest injury that is above my heart. I have
              been waiting for a long time to get to this prison to see
              an orthopedist. I’m in severe pain and I just want to know
              how long I have to wait to see the orthopedist. Can you
              please help me, my chest hurts bad, its hard to sleep,
              its hard to do anything. Thank you.
    (original formatting omitted).


19.     On July 19, 2019, Physicians Assistant Alicia Wilson responded to the
email: “you may address this during your A&0 visit next week”.4

20.     Worsley then attended sick-call at Gilmer’s HSU. He presented complaints
of pain, the Clinical Encounter Notes show he stated: “my left chest is massively
swollem above my heart. I’m in severe pain, I can’t sleep, my chest is burning”.
Worsley indicated his pain was an 8 out of 10, describing:it as “sharp”.


21. Worsley was seen by ENT Jon Bremar, who indicated in the Clinical Encounter
Notes that Worsley’s injury was over one-year old and the pain has lasted
for over one year.


22. During the Bremar examination, he stated: “I can see there is something
wrong with you”. Bremar took Worsley to Dr. Eddie Anderson’s office and asked
Dr. Anderson to “take a look at his chest”. Dr. Anderson, who had cosigned
the July 16th intake report which clearly indicated Worsley’s pectoral muscle
was torn and should be followed up on, arbitrarily stated: “the chest muscle
is deformed—nothing can be done”. Bremar’s examination concluded with a “New
Consultation Request” added to Worsley’s medical record—an “MRI for possible
pectoral tear” was added with a scheduled target date of July 19, 2019. The
request was sent to Anderson for review and to be co-signed.

23.     As part of the A&0 screening, Worsley was seen by Dr. Anderson. Anderson
noted Worsley’s medical record:
             Complaint: upper extremity pain
             See EMTP [Bremar] note: > 1 year since injury, LEFT chest pain,
             trouble lifting arm, wants to get MRI.

4      khiissic~-i ard Od~tation is a rrs~rdatoty prccess for all r~ently arrivei irnates. It imiolves
       s~irg~an innate’s desigpat€d nnidical provider for an initial scr€~nirg.


                                                 4
            Case 1:19-cv-00213-TSK Document 1 Filed 12/03/19 Page 16 of 18 PageID #: 16


    24. Dr. Anderson added a New Consultation Request as “Orthopedist Evaluation
    target date 9/19/19 for LEFT arm/shoulder pain; distant injury.~ weight lifting,
    now with persistent pain and weakness.. .possible pectoralis soft tissue defect.”


    25.    Worsley then sent another email to HSU:

                 I have a ruptured tendon In my left arm. I was transferred
                 here to receive an MRI, how long will it be before I receive
                 one. I’m in a lot of pain. Please help me, I’ve been in pain
                 for a long time. Please help me. (original formatting omitted)

26. One week later, Worsley sent another email to HSU asking if he had been
scheduled for an MRI, PA Wilson responded: “Not yet”.


27. On July 24, 2019, Worsley was seen by PA Wilson for a routine physical
examination. Wilson indicated in his medical record that his current painful
condition was his left chest. She noted that                   Worsley’s “left breast was considerably
larger than the right. Is soft, not firm like right side. Pain with movement
of left shoulder.. .decreased ROM left shoulder in all directions.” She noted
his statement: “they made me a care level 2 so I could come here and get an
MRI”. Even though Worsley had been on a conservative treatment plan for over
15 months, Wilson ordered another X-ray of the afflicted area.

28.       Wilson noted: “MRI scheduled on 7/19/19” but further noted:

                MRI request during sick call. Criteria not met. Will D/C
                and resubmit after criteria met. Ok to consider ortho appt.
                But will probably benefit from MRI prior.. .Add to HTN and
                ORTHO.

29.       Although this was noted in Worsley’s file, none of this information was
communicated to him.

30.       On August 6, 2019, Worsley went to HSU during sick-call.5 He was seen
by EMT J. Houchin. She noted:

5         ‘The FBDP a)Icx~s irnates to a±lress rra±ical caiplaints with H.9J staff, they use a triage
          pr~ess, kr~n as “sick-call”. HSU staff evaluate the issue arti classify the innate lased
          cxi the priority of need for treatnarit.


                                                    5
       Case 1:19-cv-00213-TSK Document 1 Filed 12/03/19 Page 17 of 18 PageID #: 17


           • Complaints of left pectoral pain; believes the muscle
             to be separated. States injured during workout prior
             to arrival at this facility.

31. During the Houchin evaluation, Worsley stated his pain was a 6 out of
10. Houchin requested the exam notes be reviewed and co-signed by Wilson.


32.    Weeks later, Worlsey sent another email to HSU:
             Hey Mrs. Wilson, the MRI truck came today, I didn’t get
             called. Does this mean my request for my MRI has been denied?
             Because Mrs. Wilson, I’m in a lot of pain, I keep putting
             sick calls in...I’m taking ibuprofen for the pain from
             commissary, the ibuprofen is not doing anything for the pain,
             what do I do? (original formatting omitted)

33.   Wilson responded two days later:

             I stopped the MRI because you didn’t meet criteria.
             I tried to send you to Ortho, that was denied. We will
             f/u next week at chronic care.6


34.   On August 28, 2019, Worsley emailed Dr. Anderson:
             I’m in severe pain, I keep telling you all every morning
             I wake up, I feel like my left side of my body has been hit
             by a car. I’m hurt very badly and I still have not even had
             an MRI, what do I have to do? I have made sick call, I have
             bought ibuprofen, I have done everything you have asked and
             still I have not had the proper medical treatment. What do
             I do??? (original formatting omitted)


35.   No response from Dr. Anderson was received.

36.   On September 1, 2019, Worsley sent another email to HSU:

            They had a MRI review on the 29th of August, did it
            get denied again?



6     ch~xiic Care is a nethxl th~ FBJP uses to rrenage irirates baalth care. Inrates enrollel in
      the prcvgmr are s~ by staff physicians on a regu].ar I~asis. Irirates are su~s~ to be
      eveliiatcrl constantly au their maitcal plans up]ateci Les€d on their pr~ess or nescls.



                                                 6
       Case 1:19-cv-00213-TSK Document 1 Filed 12/03/19 Page 18 of 18 PageID #: 18


37.   On September 3, 2019, Wilson responded via email:

           It was sent to the Region for review.. .it hasn’t been
           approved or denied yet.

38.   As of the date of the Sept. 3rd email, 18 months had gone by sinceWorsley’s
initial injury.

      B. Administrative Remedy History


39. Worsley filed his informal request (BP-8) on March 28, 2019. One week
later, his request was denied.

40.   He filed a BP-9 on April 9, 2019. One week later, it was denied but notably,
the response from the facility Warden stated:

           Your [medical] provider made you a care level 2. . this
                                                            .


           is a non-emergent transfer to be evaluated by an orthopedist
           for your left chest muscle.

41. Worsley filed his BP-10 on April 30, 2019. No response was received from
the FBOP Regional Counsel.


42.   He filed his BP-11 on August 8, 2019, it was denied on August 28, 2019.

43.   On October 25, 2019, Worsley filed a Form 95 pursuant to the Federal
Tort Claims Act. A Statement of Claim pursuant to W. Va. Code,   §   55-7B-6 will
be filed accordingly.




                                         7
